Title: Design for Chimney and Flues, [1797]
From: Jefferson, Thomas
To: 


                    
                        [1797]
                    
                    
                        
                    
                    
                        the base of the chimney is 6 1/2 bricks wide and 5. deep
                        the hearth is 4. br. wide in front, 2. bricks wide in back, & 1 1/2 brick deep
                        the back 2. bricks thick.
                        the opening of the chimney 32. Inches high.
                        
                        the flues are each 1. brick by 2 1/2
                        the external of the flues is 3 1/2 bricks square
                        
                        all the figures express measures in bricks.
                    
                